Citation Nr: 0031006	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  99-16 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for respiratory 
disability due to tobacco use in service or due to nicotine 
dependence.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John Stevens Berry, attorney-
at-law


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to February 
1966, including service in Vietnam.  This case came before 
the Board of Veterans' Appeals (Board) on appeal of a 
November 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The issue of entitlement to service connection for bilateral 
hearing loss will be addressed in the remand portion of this 
action.


FINDINGS OF FACT

1.  No complex or controversial medical question has been 
presented in this appeal.

2.  The claim for entitlement to service connection for 
respiratory disability due to tobacco use in service or due 
to nicotine dependence was filed in July 1998, and this fact 
is not in dispute.

3.  All available evidence necessary for an equitable 
determination of the issue of entitlement to service 
connection for PTSD has been obtained by VA.

4.  The veteran did not engage in combat with the enemy, and 
there is no credible evidence corroborating any of the 
veteran's alleged service stressors.


CONCLUSIONS OF LAW

1.  An opinion from an independent medical expert is not 
warranted.  38 C.F.R. § 20.901(d) (2000).

2.  The claim for entitlement to respiratory disability due 
to tobacco use during service or to nicotine dependence is 
without legal merit.  Sabonis v. Brown, 6 Vet.App. 426 
(1994).

3.  PTSD was not incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(a) 
(West 1991 and Supp. 2000); 38 C.F.R. § 3.304(f) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the request in July 1999 that an opinion from 
an independent medical expert be obtained, the Board notes 
that it may obtain an advisory medical opinion from a medical 
expert who is not a VA employee when, in its opinion, a 
medical opinion is warranted by the medical complexity or 
controversy involved in the appeal.  38 C.F.R. § 20.901(d) 
(2000).  For the reasons discussed below, the Board concludes 
that no complex or controversial medical question warranting 
an independent medical expert opinion has been presented with 
respect to the issues decided herein.

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000) became effective.  This 
liberalizing law is applicable to the appellant's appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.


Respiratory Disability due to Nicotine Dependence or Tobacco 
Use in Service

On July 22, 1998, the President signed the "Internal Revenue 
Service Restructuring and Reform Act of 1998." Pub. L. No. 
105-206, 112 Stat. 685, 865-66 (1998) (codified at 38 
U.S.C.A. § 1103).  This law prohibits service connection for 
death or disability on the basis that it is due to a disease 
or injury attributable to a veteran's in-service use of 
tobacco products.  This law applies to claims filed after 
June 9, 1998.  The veteran filed his claim in July 1998, and 
this fact is not in dispute.  . Therefore, the claim for 
entitlement to service connection for respiratory disability 
due to tobacco use in service or to nicotine dependence must 
be denied as lacking legal merit.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

Although the RO has not had an opportunity to develop and 
consider the veteran's claim in light of the VCAA, there is 
no prejudice to the veteran.  In this regard the Board notes 
that since the pertinent fact, receipt of the veteran's claim 
after the effective date of the Internal Revenue Service 
Restructuring and Reform Act of 1998, is not in dispute, the 
law is dispositive, and there is no evidence which could be 
obtained to substantiate the veteran's claim.  

PTSD

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (which requires that the diagnosis of a mental 
disorder conform with the Diagnostic and Statistical Manual 
of Mental Disorders, 4th Edition (DSM-IV)); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2000).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran was "engaged in combat with the enemy."  See 
Gaines v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 
5 Vet. App. 60, 66 (1993).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary, 
provided that the testimony is found to be satisfactory and 
consistent with the circumstances, conditions or hardships of 
such service.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d), (f) (1998); Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f).  Section 1154 requires that the veteran 
have actually participated in combat with the enemy, meaning 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality, and would not apply to veterans who served 
in a general "combat area" or "combat zone" but did not 
themselves engage in combat with the enemy.  VAOPGCPREC 12-
99.

The veteran's DD Form 214 indicates that his military 
occupational specialty was combat engineer; he was not 
awarded any medal or decoration indicative of combat.  
Service medical records, including the report of a discharge 
examination in February 1966, do not contain any complaint, 
finding, or diagnosis of psychiatric disability.

According to a September 1998 letter from L. S. Schoen, M.S., 
a readjustment counseling specialist with the local Vet 
Center, the veteran was involved in constructing air fields, 
guard duty and occasional patrols while in Vietnam.  His 
barracks were hit with mortar fire and two soldiers were 
wounded, and the veteran later learned that several friends 
were killed in Vietnam when the jeep they were riding in blew 
up.  It was noted that the veteran scored just above the 
beginning point that measured PTSD.  

Although the record contains the foregoing evidence 
suggesting that the veteran has PTSD due to service 
stressors, it contains no corroboration of the veteran's 
participation in combat or of any alleged service stressor.  
Therefore, service connection is not warranted for the 
veteran's claimed PTSD.   

In reaching this determination, the Board has concluded that 
a remand for the purposes of obtaining credible supporting 
evidence of a stressor resulting in PTSD and to afford the RO 
an opportunity to consider the veteran's claim in light of 
the VCAA is not warranted.  

In this regard the Board notes that the only description of 
the veteran's alleged service stressors is contained in 
September 1998 letter from the readjustment counseling 
specialist.  This letter does not provide sufficient details 
to permit verification of any alleged stressor.  

Moreover, in his July 1998 claim for service connection for 
PTSD, the veteran did not identify any stressor he believed 
to be responsible for PTSD.  In August 1998, the RO requested 
the veteran to provide specific information concerning his 
alleged service stressors.  In the May 1999 statement of the 
case, the RO informed the veteran of the requirement of 
credible supporting evidence that a claimed service stressor 
actually occurred and informed the veteran that he had not 
provided sufficient information concerning any alleged 
stressor to permit verification.  Notwithstanding the 
foregoing, neither the veteran nor his representative has 
identified any specific service stressor.  Without further 
information from the veteran, there is no development to be 
undertaken to verify an alleged stressor.  In addition, no 
further action by the RO is required to comply with the 
notification provisions of the VCAA.


ORDER

Service connection for respiratory disability due to nicotine 
dependence or tobacco use during service is denied.  

Service connection for PTSD is denied.


REMAND

With respect to the claim for entitlement to service 
connection for bilateral hearing loss, the Board notes that 
no postservice audiometric examination is on file.  Because 
of the above noted changes in the law brought about by VCAA, 
the claim for service connection for bilateral hearing loss 
is REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for any health care providers, 
including VA and private, who may possess 
additional records pertinent to his 
pending claim for service connection for 
bilateral hearing loss.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain and 
associate with the claims file any 
pertinent medical records identified by 
the veteran.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and request him to provide a copy of the 
outstanding medical records.

3.  The veteran should then be provided 
an examination by a physician with 
appropriate expertise to determine his 
current hearing acuity and the etiology 
of any hearing loss shown.  The claims 
folder, including a copy of this REMAND, 
must be made available to the examiner 
for study, and the examination report 
must reflect that the claims folder was 
reviewed.  All indicated studies should 
be performed.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that any hearing 
loss found is etiologically related to 
service.  The rationale for all opinions 
expressed should also be provided.

4.  Thereafter, the RO should review the 
claims file and ensure that the above 
development has been conducted and 
completed in full.  The RO should then 
undertake any other action required to 
comply with the notice and duty to assist 
requirements of P. L. No. 106-475.  Then, 
the RO should readjudicate the issue on 
appeal. 

5.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case to the 
appellant and his representative, and 
they should be afforded an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 



(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin 
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 9 -


